PER CURIAM.
We agree with appellant that the school board should not have considered any findings of misconduct associated with Counts I and III of the administrative charges brought against him because he was found to be innocent of the charges set out in those counts and he was never given proper notice of the alleged lesser misconduct found by the hearing officer. We find, however, substantial competent evidence and no procedural irregularity with reference to the remaining charges and findings of the hearing officer or the board’s approval thereof.
Accordingly, we remand this cause to the school board with directions that disciplinary action against the appellant be reconsidered without reference to the alleged misconduct associated with Counts I and III.
ANSTEAD, DELL and WALDEN, JJ., concur.